DETAILED ACTION
This communication is a Final Rejection Office Action in response to the 8/20/2021 filling of Application 16/306,023.  Claims 1, 3-8 and 10-14 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments

Applicant’s arguments filed 8/20/2021 with respect to the signal per se rejection are persuasive.  The rejection of claims 8-14  for being rejected to signal per se have been withdrawn. 
Applicant's remaining arguments have been fully considered but they are not persuasive. 

The Applicant argues “Claim 1 is amended to recite a processor which performs the claimed steps.  By this amendment, claims 1 and 3-7 positively tie to another statutory category that accomplishes the claimed method steps, and therefore qualify as a statutory process.”
The Examiner respectfully disagrees.  The 2019 PEG states that adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f).  In the instant case, reciting the abstract idea is performed by a generic processor is merely indicative of adding the works “apply it” to the judicial exception.

The Applicant argues “Claim 1 is also amended to incorporate the additional features of previous claim 2…the amended claim 1 can reduce the standard deviation of the power grid risk in all time periods of the maintenance cycle via generating the maintenance decisions of the devices to be maintained in power grid, therefore the amended claims 1 and 3-7 are not directed toward abstract idea.  The amended claim 1 and 3-7 improve the performance of the processor and are directed to particular improvements in computer-related technology.”
The Examiner respectfully disagrees.  The limitations from claim 2 that were incorporated into claim 1 are directed mental processes.  That is because the under the broadest reasonable interpretation, the calculating, the determining, and the sequential making of maintenance decisions based on a plurality of cumulative risk values in the respective candidate maintenance intervals and selecting for the each device to be maintained a candidate maintenance intervals with a smallest cumulative risk value and deleting the arranged candidate maintenance interval, reselecting for the each device to be maintained i one of remaining candidate maintenance intervals with a second smallest cumulative risk value, and repeating the examination step can be performed mentally.  Nothing in the claims precludes these steps from being performed mentally.  Further, these steps are drawn to risk mitigation which the 2019 PEG states is abstract.

The Applicant provides similar arguments for claim 8 as those already presented for claims 1.
The Examiner respectfully disagrees for the same reason articulated above.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1,3-8 and 10-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1-7 are directed toward a method for condition based maintenance of a power grid.  Claim 8 is directed toward a storage medium for condition based maintenance of a power grid.  As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the Abstract idea of making maintenance conditions for a power grid which falls into the Abstract idea categories of mental processes.  The elements of Claim 1 that represent the Abstract idea include:

A decision method of condition-based maintenance to a power grid risk, comprising: 
calculating a contribution of each device to be maintained of a plurality of devices to be maintained to the power grid risk in a current operation mode of a power grid, and determining the contribution of the each device to be maintained to the power grid risk as a set value corresponding to the each device to be maintained; 
determining a maintenance decision order of the devices to be maintained according to a descending order of set values corresponding to the devices to be maintained; and 
sequentially making maintenance decisions on the devices to be maintained according to the determined maintenance decision order,
wherein for each device to be maintained i , the decision method comprises:
obtaining a plurality of candidate maintenance intervals, calculating a plurality of cumulative risk values in the respective candidate maintenance intervals, selecting for the each device to be maintained i one of the candidate maintenance intervals with a smallest cumulative risk value, and entering an examination step; 
determining whether a time period exists during which a number of devices maintained exceeds an allowed number of devices to be maintained at the same time in the power grid; 
in response to the time period exists, deleting the arranged candidate maintenance interval, reselecting for the each device to be maintained i one of remaining candidate maintenance intervals with a second smallest cumulative risk value, and repeating the examination step; and 
in response to the time period does not exists, finishing a decision on the each device to be maintained i.

The 2019 PEG states concepts performed in the human mind (including an observation, evaluation, judgment, opinion) are abstract. Under the broadest reasonable interpretation, the calculating, the determining, and the sequential making of maintenance decisions based on a plurality of cumulative risk values in the respective candidate maintenance intervals and selecting for the each device to be maintained a candidate maintenance intervals with a smallest cumulative risk value and deleting the arranged candidate maintenance interval, reselecting for the each device to be maintained i one of remaining candidate maintenance intervals with a second smallest cumulative risk value, and repeating the examination step can be performed mentally.  Further, the 2019 PEG states that certain methods of organizing human activity including mitigating risk is Abstract.  In the instant case, the claims are directed to performing an analysis to mitigate power grid maintenance risk.  As such, the claim recites at least one abstract idea. 
 Under step 2A prong 2 the Examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, Claim 1 does not recites the additional elements of a processor.  Claim 8 recites the additional elements a non-transitory computer readable storage medium, which stores computer-executable instructions, wherein the computer-executable instructions, when executed by a processor execute the abstract idea.
However, the computer elements (i.e., the processor and storage medium) are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must be determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the computer elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Claims 3-7 recite mental processes and mathematical concepts.  As such, claims 1, 3-7 do not recite any additional elements that provide an inventive concept or transform the abstract idea into a practical application.
Claims 8, 10-14 is rejected for the same reasons as claims 1, 3-7.

Pertinent Art

Zhou US 2014/0244328 - A service planning engine may predict the future wind speed at a wind farm as well as the future price of energy of the utility grid coupled to the wind turbines. Based on the predicted values, the service planning engine identifies times to perform maintenance when lost revenue is minimized--e.g., when the predicted price of energy is low. Furthermore, the service planning engine may calculate a service priority associated with the turbine to determine when to perform service. The service priority may be based on a status signal associated with the component to be serviced or the time window stipulated in the service contract for performing the maintenance. In one embodiment, the service planning engine also considers resource constraints such as labor costs (e.g., work schedules, overtime costs, and availability of technicians with certain skills, availability of components, shipping costs, and the like).

Bazzocchi US 6,999,829 B2 A technique to optimize both the production schedule and the maintenance of plant assets based on predetermined criteria which may be economic or otherwise. In one embodiment the technique receives at least one maintenance trigger (MT) and one production order and evaluates those inputs to propose one or more solutions for the joint scheduling of the asset maintenance and required plant production. In another embodiment a computerized maintenance management system (CMMS) acquires a new MT and proposes a new maintenance schedule.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683